Title: To Alexander Hamilton from Louis Le Guen, 13 July 1799
From: Guen, Louis Le
To: Hamilton, Alexander


Cher Général
Morris Ville [Pennsylvania] 13. Juillet 1799.

J’ai Eu L’honneur de vous Ecrire, Et plus depuis faire prïer par Mr. Stoughton, de M’envoyer Les Observations de Monsieur Tilghman, Les reponsès de Mrs. fitzimon Et Morris, et Votre Avis Sur Ce que Jaurait à faire. Voilla, cher Géneral, 19-Jours que Je les attand, pour me rendre a philadelphia. Jatribue Ce retard a vos fortes Occupations, et Néamoins Vous Suplie de me renvoyer Ses papiers et Vos Observations, pour de Suitte Me rendre a philadelphia.
Veuillés bien San retard avoir Eguard à ma Priere.
Jay L’honneu D’Estre Bien Sincerment   Votre tres Obet. Serviteur
L. Le Guen
Alexander Hamilton Esqr:
 